Citation Nr: 1203442	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a temporary total hospitalization rating under the provisions of 38 C.F.R. § 4.29 (2011) for service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a temporary total rating under the provisions of 38 C.F.R. § 4.29, based on a VA hospitalization from November to December 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record discloses the Veteran was a patient in a Department of Veterans Affairs (VA) hospital from November 20, 2006, through December 22, 2006.  He was admitted for treatment of posttraumatic stress disorder (PTSD).

By rating decision dated in June 2007, the RO granted service connection for PTSD, and assigned a 70 percent evaluation effective January 5, 2007, the date of receipt of the Veteran's claim for service connection for PTSD.  

During a September 2011 hearing before the undersigned, the Veteran raised a claim of clear and unmistakable error (CUE) in the June 2007 rating decision, arguing, in effect, that the proper effective date for the award of service connection for PTSD should have been based on the hospitalization commencing on November 20, 2006.  (Hearing transcript at pages 10-14.)  The claim for CUE in the June 2007 rating action, which is the only basis on which the Veteran may prevail for his claim for a temporary total rating based on that period of hospitalization, has not been adjudicated by the RO.  This matter is inextricably intertwined with the claim for a temporary total rating based on the November to December 2006 VA hospitalization.  As the CUE claim is inextricably intertwined with the claim for a temporary total rating, it must be decided in the first instance by the RO, before the Board reaches a final determination on the earlier effective date issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, under the circumstances, the appropriate action is to remand the issue of CUE in the June 2007 rating action to the agency of original jurisdiction for adjudication.  Accordingly, the adjudication of the claim currently before the Board, that is, entitlement to a temporary total rating under 38 C.F.R. § 4.29 must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether there is CUE in the June 2007 rating action for failing to assign an effective date of November 20, 2006 for the award of service connection for PTSD.  If this claim is denied, and if the Veteran files a timely notice of disagreement, then the RO/AMC must issue a statement of the case regarding this claim.  Only if a timely substantive appeal is received with regard to the claim for CUE in the June 2007 rating decision, should this issue be returned for appellate consideration.

2.  Thereafter, re-adjudicate the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


